

113 HR 3571 IH: International Violence Against Women Act of 2013
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3571IN THE HOUSE OF REPRESENTATIVESNovember 21, 2013Ms. Schakowsky (for herself, Mrs. Lowey, Mr. Engel, Ms. Wasserman Schultz, Mr. Hanna, and Mr. Gibson) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prevent international violence against women, and for other purposes.1.Short title(a)Short titleThis Act may be cited as the International Violence Against Women Act of 2013.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Findings.Sec. 3. Statement of policy.TITLE I—International prevention of violence against women and girlsSubtitle A—Official designations and institutional changesSec. 101. Office for global women’s issues.Sec. 102. Senior coordinator for gender equality and women’s empowerment.Sec. 103. Briefing.Subtitle B—Strategy, policy, and programsSec. 111. United States strategy to prevent and respond to gender-based violence globally.Sec. 112. Implementation of the United States strategy to prevent and respond to gender-based violence globally.Sec. 113. Monitoring the United States strategy to prevent and respond to gender-based violence globally.2.FindingsCongress makes the following findings:(1)An estimated 1 out of every 3 women throughout the world will be beaten, coerced into sex, or otherwise abused in her lifetime.(2)Up to 70 percent of women in some countries report having been victims of domestic violence at some stage in their lives.(3)Sexual violence among adolescents and pre-adolescents is alarmingly high. In 2010, the first nationally representative survey of violence against children in Tanzania found that nearly 3 in 10 females and 1 in 7 males experienced sexual violence prior to the age of 18.(4)The International Men and Gender Equality Survey dataset shows that adult male respondents in 6 countries who had experienced violence as children were significantly more likely to report perpetrating intimate partner violence themselves than their peers who did not experience violence as children.(5)Violence against women and girls impedes progress in meeting many United States global development goals, including efforts to stem maternal mortality and the spread of HIV/AIDS. Approximately 1 in 4 women are abused during pregnancy which has been linked to miscarriage, pre-term labor, low birth weight, fetal distress, and death.(6)Country studies indicate that the risk of HIV among women who have experienced violence may be up to 3 times higher than among those who have not. Women who have experienced violence are also at higher risk for contracting HIV, and women living with HIV may be up to 3 times more likely to experience violence than other women. Fear of violence also prevents women from accessing HIV/AIDS information and receiving treatment and counseling.(7)The President’s Emergency Plan for AIDS Relief (PEPFAR) supports significant work in the field to mainstream gender-based violence into existing HIV programs. Addressing gender norms and inequities is essential to reducing HIV risk and increasing access to HIV prevention, care and treatment services for women and men.(8)Increasing women's access to economic opportunities and food security is crucial to preventing and responding to domestic and sexual violence. Inclusive finance and micro-enterprise reduce levels of intimate partner violence and provide economic independence for survivors.(9)Prevalence of sexual violence is higher among persons with disabilities, particularly for adolescents and intimate partners with disabilities, and for men and women with intellectual impairments living in institutions.(10)Displaced, refugee, and stateless women and girls in humanitarian emergencies, conflict settings, and natural disasters face extreme violence and threats, including—(A)being forced to exchange sex for food and humanitarian supplies; and(B)being at increased risk of rape, sexual exploitation, and abuse.(11)Rape and sexual assault against women and girls are used to torture, intimidate, and terrorize women and their communities.(12)Early and forced marriage of the girl-child—(A)is a violation of human rights as it denies girls the right to decide when and with whom to marry;(B)is a harmful practice that deprives girls of their dignity, bringing childhood and adolescence to a premature and unnatural end;(C)can end girls’ education and can result in bonded labor or enslavement, commercial sexual exploitation, and violence against the victims;(D)significantly increases the risk of maternal death and morbidity, infant mortality and morbidity, obstetric fistula, and sexually  transmitted diseases, including HIV/AIDS; and(E)is perpetuated by poverty, a lack of educational or employment opportunities for girls, parental concerns to ensure sexual relations within marriage, the dowry system, and the perceived lack of value of girls.(13)World Bank data shows that gender inequality directly corresponds to increased levels of political and economic instability within states.(14)Domestic violence is the most prevalent form of violence against women and prevents women from playing more active roles in the social, economic, and political development of their communities. In humanitarian crises, this global scourge becomes acute, preventing women from helping to rebuild their countries.3.Statement of policyIt is the policy of the United States—(1)to take effective action to prevent and respond to violence against women and girls around the world, as a matter of basic human rights as well as to promote gender equality, economic growth, and improved public health;(2)to systematically integrate and coordinate efforts to prevent and respond to violence against women and girls internationally into United States foreign policy and foreign assistance programs, including peacebuilding efforts and humanitarian relief and recovery;(3)to support and build local capacity in developing countries, including of governments at all levels and nongovernmental organizations, especially women-led organizations, to prevent and respond to violence against women and girls;(4)to consult, cooperate, coordinate, and collaborate with a wide variety of nongovernmental partners with demonstrated experience in preventing and responding to violence against women and girls, including faith-based organizations and women-led organizations;(5)to employ a multisectoral approach to preventing and responding to violence against women and girls internationally, including activities in the economic, education, health, nutrition, legal, and judicial sectors;(6)to work at all levels, from the individual to the family, community, local, national and international levels, to prevent and respond to violence against women and girls around the globe;(7)to enhance training by United States personnel of professional foreign military and police forces and judicial officials to include specific and thorough instruction on preventing and responding to violence against women and girls around the world;(8)to engage men and boys as partners, as an essential element of making sustained reductions in violence against women and girls;(9)to include the prevention of early and forced marriage as an important part of United States Government efforts to prevent violence against girls and promote gender equality and global health;(10)to require that all United States contractors and grantees establish appropriate policies and take effective measures to prevent violence against women and girls and sexual exploitation and abuse within their workforce;(11)to exert sustained international leadership to prevent and respond to violence against women and girls, including in bilateral and multilateral fora;(12)to implement the United States Strategy to Prevent and Respond to Gender-based Violence Globally; and(13)to implement the United States National Action Plan on Women, Peace and Security.IInternational prevention of violence against women and girlsAOfficial designations and institutional changes101.Office of global women’s issues(a)EstablishmentThe Secretary of State shall establish in the Office of the Secretary of the Department of State an Office of Global Women’s Issues (in this section referred to as the Office). The Office shall be headed by an Ambassador-at-Large for Global Women’s Issues, who shall be appointed by the President, by and with the advice and consent of the Senate. The Ambassador-at-Large shall report directly to the Secretary and shall have the rank and status of Ambassador-at-Large.(b)PurposeIn addition to the duties described in subsection (c) and those duties determined by the Secretary of State, the Ambassador-at-Large shall coordinate efforts of the United States Government as directed by the Secretary regarding gender integration and advancing the status of women and girls in United States foreign policy.(c)Duties(1)In generalThe Ambassador-at-Large—(A)shall direct activities, policies, programs, and funding relating to gender equality and the advancement of women and girls internationally, including those intended to prevent and respond to violence against women and girls, for all bureaus and offices of the Department of State and in the international programs of all other Federal agencies;(B)shall actively promote and advance the full integration of gender analysis into the programs, structures, processes, and capacities of all bureaus and offices of the Department of State and in the international programs of other Federal agencies;(C)shall direct, as appropriate, United States Government resources to respond to needs for gender integration and empowerment of women in United States Government foreign policies and international programs, including to prevent and respond to violence against women and girls internationally;(D)may design, support, and implement activities regarding empowerment of women internationally, including for the prevention of and response to violence against women and girls internationally;(E)shall conduct regular consultation with civil society organizations working to prevent and respond to violence against women and girls internationally;(F)shall ensure that programs, projects, and activities designed to prevent and respond to violence against women and girls internationally are subject to rigorous monitoring and evaluation, and that there is a uniform set of indicators and standards for such monitoring and evaluation that is used across all Federal agencies;(G)shall serve as the principal advisor to the Secretary of State regarding gender equality, women’s empowerment, and violence against women and girls as a foreign policy matter; and(H)is authorized to represent the United States in diplomatic and multilateral fora on matters relevant to the status of women and girls, including violence against women and girls internationally.(2)Information sharing and transparencyThe Office shall be the central repository of data on all United States programs, projects, and activities that relate to prevention and response to violence against women and girls, and shall produce a full accounting of United States Government spending on such programs, projects, and activities.102.Senior coordinator for gender equality and women’s empowerment(a)EstablishmentThere is established in the United States Agency for International Development a Senior Coordinator for Gender Equality and Women’s Empowerment, who shall report to the Administrator of the United States Agency for International Development and who shall conduct the activities of the Administrator under this Act.(b)In generalThe Senior Coordinator for Gender Equality and Women’s Empowerment—(1)shall direct activities, policies, programs, and funding of the United States Agency for International Development relating to gender equality and women’s empowerment, including those intended to prevent and respond to violence against women and girls;(2)shall actively promote and advance the full integration of gender analysis into the programs, structures, processes, and capacities of all bureaus and offices of the Agency as dictated by the USAID Gender Equality and Female Empowerment Policy;(3)shall direct Agency resources for gender equality and women’s empowerment, including to prevent and respond to violence against women and girls internationally;(4)may design, support, and implement activities led by the Agency regarding gender equality and women’s empowerment, including for the prevention and response of violence against women and girls internationally;(5)shall conduct regular consultation with civil society organizations working to prevent and respond to violence against women and girls internationally;(6)shall serve as the principal advisor to the Administrator regarding gender equality, women's empowerment, and violence against women and girls; and(7)shall track and analyze monitoring and evaluation data and findings on international prevention and response programs of the Agency, consistent with Agency-wide monitoring and evaluation activities, and in order to assist in the preparation of the comprehensive strategy developed under section 111.103.BriefingNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Ambassador-at-Large and Senior Coordinator shall brief the appropriate congressional committees on international violence against women and girls prevention and response strategies, programming, and associated outcomes, and shall submit to the appropriate congressional committees an assessment of human and financial resources necessary to fulfill the purposes and duties of this Act.BStrategy, policy, and programs111.United States strategy to prevent and respond to gender-based violence globally(a)Global strategy requirementNot later than 180 days after the date of the enactment of this Act, and annually thereafter for five years, the Ambassador-at-Large, in consultation with the Senior Coordinator, shall develop or update a United States global strategy to prevent and respond to violence against women and girls. Such strategy shall be transmitted to the appropriate congressional committees and made publicly available on the Internet.(b)Initial strategyFor the purposes of this section, the United States Strategy to Prevent and Respond to Gender-Based Violence Globally, issued in August 2012, shall be deemed to fulfill the initial requirement of subsection (a).(c)Implementation planNot later than 60 days after submission of the strategy under subsection (a), the Ambassador-at-Large, in consultation with the Senior Coordinator, shall submit to the appropriate congressional committees an implementation plan detailing how the strategy will be implemented in the upcoming five fiscal years, including the budget resources requested, and the specific activities to be supported, by each Executive agency under the strategy.(d)Collaboration and coordinationIn developing the strategy under subsection (a), the Ambassador-at-Large and Senior Coordinator shall consult with—(1)the heads of relevant Federal agencies;(2)the Senior Policy Operating Group on Trafficking in Persons; and(3)representatives of civil society and multi-lateral organizations with demonstrated experience in addressing violence against women and girls or promoting gender equality internationally.(e)ContentThe implementation plan required under subsection (c) shall—(1)identify eligible low-income and lower-middle income countries with significant levels of violence against women and girls, including within displaced communities, that have the governmental or nongovernmental organizational capacity to manage and implement gender-based violence prevention and response program activities and should, when possible, be geographically, ethnically, and culturally diverse from one another;(2)select 5 to 20 of the eligible countries identified under paragraph (1) in which to develop comprehensive and holistic individual country plans that incorporate at least two of the program activities listed in section 112(b);(3)assess and describe the current or potential capacity of the government of each eligible country selected under paragraph (2) and civil society organizations in each such eligible country to address and respond to violence against women and girls;(4)identify coordination mechanisms with Federal agencies that—(A)have existing programs relevant to the strategy;(B)will be involved in new program activities; and(C)are engaged in broader United States strategies around development;(5)describe the monitoring and evaluation mechanisms established for each eligible country, and their intended use in assessing overall progress in prevention and response;(6)project general levels of resources needed to achieve the stated objectives in each eligible country, including an accounting of—(A)activities and funding already expended by the Department of State, the United States Agency for International Development, other Federal agencies, other donor country governments, and other multilateral institutions; and(B)leveraged private sector resources;(7)integrate gender analysis into the strategy for each country; and(8)include, as appropriate, strategies designed to accommodate the needs of stateless, disabled, internally displaced, refugee, or religious or ethnic minority women and girls.112.Implementation of the United States strategy to prevent and respond to gender-based violence globally(a)In generalThe Secretary of State and the Administrator of the United States Agency for International Development are authorized to provide assistance to prevent and respond to violence against women and girls internationally.(b)Program activities supportedAssistance provided to each country selected under subsection 111(e)(2) should include at least two of the following activities:(1)Development and implementation of programs that work to change social norms and attitudes so that violence against women and girls is neither condoned nor tolerated.(2)Promotion of accessible quality educational and literacy opportunities for women and girls.(3)Promotion of access to economic opportunities, including by increasing distribution, credit, property, and inheritance rights for women and girls.(4)Development and enforcement of civil and criminal legal and judicial sanctions, protections, trainings, and capacity.(5)Enhancement of the health sector capacity to detect, prevent, and respond to violence against women and girls.(c)Building local capacityNot less than 10 percent of the amount of assistance provided to an eligible country under this section should be provided to community-based nongovernmental organizations, with priority given to nongovernmental organizations led by women.113.Monitoring the United States strategy to prevent and respond to gender-based violence globally(a)In generalIn each strategy submitted under section 111(a), the Ambassador-at-Large and Senior Coordinator shall include an analysis of best practices for preventing and addressing violence against women and girls internationally, which shall include—(1)a description of successful efforts by foreign governments, multilateral institutions, nongovernmental organizations, educational organizations, and faith-based organizations in preventing and responding to violence against women and girls;(2)recommendations related to best practices, effective strategies, and improvements to enhance the impact of prevention and response efforts; and(3)the impact of activities funded by the strategy in preventing and reducing violence against women and girls internationally.(b)AmendmentsThe Foreign Assistance Act of 1961 is amended—(1)in section 116(d) (22 U.S.C. 2151n(d))—(A)in paragraph (11)(C), by striking and at the end;(B)in paragraph (12)(C)(ii), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new paragraph:(13)wherever applicable, the nature and extent of violence against women and girls.; and(2)in section 502B (22 U.S.C. 2304)—(A)by redesignating the second subsection designated as subsection (i) as subsection (j); and(B)by adding at the end the following new subsection:(k)Inclusion of information relating to violence against women and girlsThe report required by subsection (b) shall include, wherever applicable, the nature and extent of violence against women and girls..(c)Monitoring and evaluationIn coordination with relevant officials, and consistent with the monitoring and evaluation policies of their respective agencies, the Ambassador-at-Large and the Senior Coordinator shall develop a plan for monitoring and independent evaluation of programs, projects, and activities carried out under this Act. The plan shall—(1)apply rigorous monitoring and evaluation methodologies to focus on learning, accountability, and policymaking, choosing from among a wide variety of qualitative, quantitative, summative, and formative methods common in the field of social scientific inquiry, including impact evaluations; and(2)be included in the implementation plan required under section 111(c).(d)Research and data collectionThe Secretary and the Administrator shall—(1)produce original research or analysis of effective interventions to prevent or respond to violence against women and girls internationally;(2)collect and analyze new or existing data on the scope and extent of all forms of violence against women and girls internationally, including under-documented forms of violence and violence against marginalized groups;(3)conduct research on effective interventions to respond to violence against women and girls internationally, including efforts to scale up effective programming; and(4)support systemic data collection using internationally comparable indicators, norms, and methodologies for measuring the scope, prevalence, and incidence of violence against women and girls internationally.